             Case 1:21-cv-01505-ER Document 5 Filed 03/23/21 Page 1 of 1




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Qlay Co.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 QLAY CO.,
                                                                      21-cv-1505 (ER)
 Plaintiff

 v.                                                                 UNSEALING ORDER

 ADHJNJVA, et al.,

 Defendants



       WHEREAS the Court orders that this Action be unsealed and Records Management upload

all documents filed to date on the Electronic Case Filing system.



SO ORDERED.

              22nd day of ____________,
SIGNED this _____          March                   1:11
                                        2021, at _______  p
                                                         __.m.
New York, New York

                                                        _________________________________
                                                        HON. EDGARDO RAMOS
                                                        UNITED STATES DISTRICT JUDGE


                                                1
